DETAILED ACTION



Notice of Pre-A/A or A/A Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status

Claims 1 and 3-9 are rejected under 35 USC§ 103


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-9 are rejected under 35 U.S.C.103 as being unpatentable over Lin (US 20160132429A1) in view of KANDIRAJU et al. (US 20130332648 A1) further in view of Chang et al. (US 20100205369 A1) and further in view of Haswell (US 20190340134 A1)
Regarding Claim 1, Lin discloses, A method for performing mapping information management regarding a redundant array of independent disks (RAID), comprising:
writing data into a data region of the RAID in a redirect-on-write (ROW) manner, wherein the data being written is written into at least one of a plurality of protected access units in the data region, and recording mapping information between logical addresses of the data being written into the protected access units and respective protected-access-unit addresses (p-addresses) of the protected access units into a logical-address-to-p-address (L2p) table within a table region of the RAID ([0034] "... In a scenario in which the storage device is a RAID. The segment refers to an entire stripe"; [0035]"... After redirect-on-write receives a write 10, the write 10 carries a logical address When data is written into the same logical address for the second time, another new physical address is allocated from the physical space, the data is written into the other new physical address, and a mapping relationship between the logical address and the other new physical address is established (recorded) in the mapping table". [0005] "Generally, redundant array of independent disks (RAID) protection is used for the storage device.... 8-disk RAIDS is used as an example to describe impact of a write penalty on write performance. The 8-disk RAIDS consists of seven data disks (D) and one parity disk (P)... ". Examiner indicates that establishing mapping relationship of logical and physical address in the table is same as recording mapping information and the mapping table that contains logical to physical mapping is same as the L2P table. RAID system uses parity bits and hence provides error recovery and fault tolerance which makes the RAID system a protected access unit.);

However, Lin does not explicitly facilitate - maintaining an updating list comprising a set of L2p table entries, and maintaining a recovery log corresponding to the updating list in a log region of the RAID for power failure recovery and updating L2p table in NVM when two same location L2p table entry reaches a threshold value of 2.
Kandiraju discloses, in response to any of the written data being updated, maintaining an updating list comprising updated L2p table entries respectively corresponding to the updated data and further comprising auxiliary information respectively corresponding to for the updated data in a random access memory (RAM) ([0028] "... FIG. 4 shows one example of how the FTL 114 maintains tag and group information for providing data versioning with flash memory ... A tag area 404 comprises ... an entry 414 with a logical-to-physical (L2P)  pointer, an entry 416 with a tag list pointer''. [0029] "FIG. 5 shows one example of the tags 502, 504,506, 508 associated with physical pages PPN1, PPN2, PPN3, and PPN4 of logical page LPN1 in the group table 402… The tags 502, 504, 506, 508 each have different version numbers since each physical page PPN1, PPN2, PPN3, and PPN4 comprises a different version of the data associated with the logical page". Examiner indicates that data versioning creates a different version of the same data (pointed by same logical address) if some portion of the data gets updated. It is similar to partial data update. Also, entry 414 and 416 in 404 is similar to the updating list comprising L2P table entries. The tags 502… are the auxiliary information in 420 which is the expansion of updating list 416. By definition, flash memory is a type of non-volatile random-access memory (RAM). ), and

maintaining a recovery log comprising the updated data in a log region of the RAID, for power failure recovery, wherein the auxiliary information points to a respective location in the recovery log ([0029] "FIG. 5 shows one example of the tags 502, 504, 506, 508 associated with physical pages PPN1, PPN2, PPN3, and PPN4 of logical page LPN1 in the group table 402 The tags 502, 504, 506, 508 each have different version numbers since each physical page PPN1, Examiner indicates that having each version pointer starting from the first physical address (FIG.4 420) is the recovery log. Kandirazu did not separate the space as different regions but the next version pointers 426 in 420 within 404 can be considered log region since it contains the logs or pointers to the different versions. Applicant's recovery log helps recover L2p table and Kandiraiu's recovery log helps recover all the L2p table entries corresponding to an LPN. In both cases getting PPN for an LPN helps recovering the data pointed to by the PPN); and
    according to the auxiliary information of the updating list, detecting whether a number of L2p table entries corresponding to a same location in the recovery log reaches a predetermined threshold being at least two, and when a number of L2p table entries corresponding to a same location reaches the predetermined threshold, updating the L2p table with the L2p table entries in the updating list corresponding to the same location, wherein said L2p table entries corresponding to the same location represent updated data that are supposed to be stored into a same protected access unit within the table region ([0029] "... FIG. 5 shows one example of the tags 502, 504, 506, 508 associated with physical pages PPN1, PPN2, PPN3, and PPN4 of logical page LPN1 in the group table 402. As can be seen, the tag 502,504,506,508 of each physical page comprises the same group number. Group1, since each physical page is part of the same group, Group1. Each tag502, 504, 506, 508 also includes the same ID. ID1, since the physical pages PPN1, PPN2, PPN3, and PPN4 are all Examiner indicates that same group number and same ID is similar to 'same-location L2p table entries' and 'same protected access unit'. FIG. 4 shows LPN1 is in table entry 404 and contains 420 for  all physical entries. Both the prior arts and the applicant updates L2p table for each ROW in different ways. Applicant saves it in an updated list which is a temporary-second L2p table.  Prior arts do not retain temporary updating list. Instead to get benefit of the temporal and spatial localities it depends on cache and volatile memory to retain the updated L2p table  entry as long as possible before it reaches the non-volatile memory. Applicant uses a threshold of 2 same location L2P entries to update the main L2P table in the non-volatile memory. Kandiraiu relies on cache capacity as the threshold to update the main L2P table in the non-volatile memory). 

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kandiraju's method would have allowed Lin to facilitate - maintaining an updating list comprising a set of L2p table entries for the partial data in a random access memory, and maintaining a recovery log corresponding to the updating list in a log region of the RAID, for power failure recovery and detecting whether a number of at least two same-location L2p table entries in the set of L2p table entries reaches a predetermined threshold, and selectively updating the L2p table with said at least two same-location L2p table entries that are supposed to be reliability, availability and higher performance by enabling a faster and accurate recovery of the data during a power failure or other failures and to be able to accurately recover data from any previous point in time before a logical location was written with modified data.


Lin and Kandiraju taught mapping information management regarding a redundant array of independent disks (RAID), redirect-on-write (ROW), logical-address-to-p-address (L2P) table, recovery log and updating main L2p table once some threshold criteria is met. Applicant uses two same location L2p table entries as a threshold to trigger an L2p table update to non-volatile memory (NVM). Kandiraju relies on cache capacity as threshold to update main L2p table in NVM. A question may be raised that Kandiraju does not teach a predefined threshold. To address this Chang is quoted.
Chang discloses, according to the auxiliary information of the updating list, detecting whether a number of L2p table entries corresponding to a same location in the recovery log reaches a predetermined threshold being at least two, and when a number of L2p table entries corresponding to a same location reaches the predetermined threshold, updating the L2p table with the L2p table entries in the updating list [corresponding to the same location, wherein said L2p table entries corresponding to the same location represent updated data that are supposed to be stored into a same protected access unit wherein the predetermined threshold is independent of a capacity of the updating list ([0048] "..the virtual disk can be divided into multiple virtual disk address intervals(.. "VAN"). Each VAN can be a block of 64 kB, 128 kB, 1 MB, or other sizes..". Claim 2: "The method of claim 1 wherein in the second determining step, if the size of the data block of the respective interval exceeds a predefined threshold, write the data of the respective interval to the storage unit." Chang uses a predefined/predetermined threshold of data size in the VAN to trigger a write of the data to the main storage before the VAN becomes full. Applicant uses a predetermined threshold of same location L2p to trigger an L2p table write to the main storage before the recovery log becomes full. Threshold data size is not linked to the size of virtual disk or the size of VAN. Both uses similar technique to update data to the NVM storage for better protection of data at power failure scenarios. )

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chang's method would have allowed Lin/Kandiraju to facilitate an early update of the L2p table to the NVM before L2p table entries stored in cache (similar to VAN) reaches a predetermined threshold level. The motivation would be to have a more efficient L2p table update policy for a RAID system where recovery after power failure would be more accurate to the pre-power failure system since L2p table will have mappings more close to the pre-power failure system.

Even though Chang teaches a threshold that is used to write data to the main 
Haswell discloses, according to the auxiliary information of the updating list, detecting whether a number of L2p table entries corresponding to a same location in the recovery log reaches a predetermined threshold being at least two, and when a number of L2p table entries corresponding to a same location reaches the predetermined threshold, updating the L2p table with the L2p table entries in the updating list [corresponding to the same location, wherein said L2p table entries corresponding to the same location represent updated data that are supposed to be stored into a same protected access unit within the table region], wherein the predetermined threshold is independent of a capacity of the updating list ([0077] “Once this is done two further checks are performed at steps 607 and 608. If the number of entries in the update table 41b exceeds a threshold (Yes at step 607), a background process is initiated to transfer all entries from the region in the update table 41b with the most entries into the appropriate region in the L2P table 42a at step 609, which is referred to as L2P coalescing and which is further described in connection with FIG. 7.” Here the threshold is a number that is compared with the number of entries in the update table in volatile memory (Haswell Fig. 4) and this number is not tied to the size of the update table).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited 
	
Regarding claim 3, Lin/Kandiraju/Chang teaches all the limitations of claim 1.
Kandiraju further discloses, The method of claim 1, wherein the auxiliary information indicates recovery log entries within the recovery log, and the recovery log entries point toward protected access units within the table region, to guide the L2p table to be updated according to the updated L2p table entries in the updating list ([0029] "... FIG. 5... Each tag 502, 504, 506, 508 also includes the same ID. ID1, since the physical pages PPN1, PPN2, PPN3, and PPN4 are all part of the same inode (i.e., file or directory). The tags 502,504, 506,508 each have different version numbers since each physical page PPN1, PPN2, PPN3,and PPN4 comprises a different version of the data associated with the logical page". Examiner indicates that the tags are the logs that points to the different versions of the physical pages and the physical pages are physical storage units and is similar to protected access units.).



Regarding claim 4, Lin/Kandiraju/Chang teaches all the limitations of claim 1.
Kandiraju further discloses, the method of claim 1, wherein the updating list comprises pointers respectively corresponding to the updated L2p table entries, the pointers respectively point toward recovery log entries within the recovery log, and the recovery log entries point toward protected access units within the table region ([0029] "... FIG. 5 shows one example of the tags 502, 504, 506, 508 associated with physical pages PPN1, PPN2, PPN3, and PPN4 of logical page LPN1 in the group table 402	The tags 502, 504,506, 508 each have different version numbers since each physical page PPN1, PPN2, PPN3, and PPN4 comprises a different version of the data associated with the logical page". Examiner indicates that the tags are the logs that points to the different versions of the physical pages and the physical pages are physical storage units and is similar to protected access units.).

Regarding claim 5, Lin/Kandiraju/Chang teaches all the limitations of claims 1 and 4.
Kandiraju further discloses, The method of claim 4, wherein the L2p table comprises at least one sub-table that is supposed to be updated with the updated L2p table entries ([0028] "... The L2P pointer points to the L2P entry 403 within the translation table 401 for the logical page". Examiner indicates that entry 403 in L2P translation table points to table 404 and is similar to a sub-table.); and

a location of said at least one sub-table in the table region corresponds to the protected access units ([0029] "... FIG. 5 shows one example of the tags 502,504,506,508 associated with physical pages PPN1, PPN2, PPN3, and PPN4 of logical page LPN1 in the group table 402". Examiner indicates that sub-table entry points physical pages that resides to physical storage units and is similar to the protected access units.).

Regarding claim 6, Lin/Kandiraju/Chang teaches all the limitations of claim 1.
Kandiraju further discloses, the method of claim 1, wherein the L2p table comprises at least one sub-table that is supposed to be updated with the updated L2p table entries (([0028] "... The L2P pointer points to the L2P entry 403 within the translation table 401 for the logical page". Examiner indicates that entry 403 in L2P translation table points to table 404 and is similar to a sub-table and item 420 is in 404 and shows that the table gets updated with new physical pages.).

Regarding claim 7, Lin/Kandiraju/Chang teaches all the limitations of claim 1.
Kandiraju further discloses, the method of claim 1, wherein the updating list comprises at least two pointers respectively corresponding to said at least two same- location L2p table entries, said at least two pointers respectively point toward a same recovery log entry within the recovery log, and the same recovery log entry points toward the same protected access unit within the table region ([0029] "... FIG. 5 shows one   example  of the tags 502,504,506,508 associated  with physical pages PPN1, PPN2,  PPN3, and PPN4 of logical page LPN1 in the group table 402. As can be seen, the tag 502,504,506,
508 of each physical page comprises the same group number. Group1, since each physical

page is part of the same group, Group1. Each tag 502,504,506,508 also includes the same ID. ID1, since the physical pages PPN1, PPN2, PPN3, and PPN4 are all part of the same inode (i.e., file or directory). The tags 502, 504, 506, 508 each have different version numbers since each physical page PPN1, PPN2, PPN3, and PPN4 comprises a different version of the data associated with the logical page". Examiner indicates that same group number and same ID is similar to 'same-location L2p table entries' and 'same protected access unit'. FIG. 4 shows LPN1 is in table entry 404 and contains 420 which containing all physical entries.).

Regarding claim 8, Lin/Kandiraju/Chang teaches all the limitations of claim 1.
Lin further discloses, a storage system operating according to the method of claim 1, wherein the storage system comprises the RAID ([0034] "... In a scenario in which the storage device is a RAID.,_ the segment refers to an entire stripe").


Regarding claim 9, this claim is an apparatus claim corresponding to the method claim 1, and is rejected for the same reasons mutatis mutandis.


Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive.
Applicant argues that Claim 1 teaches using a threshold that is independent of the capacity of the updating list but Kandiraju/Chang’s threshold is a percentage of the capacity of the volatile storage unit and hence not independent of the capacity of the volatile storage unit.
Examiner argues that Chang’s threshold is a predefined size and is not disclosed as a percentage of the capacity of the volatile storage. However, examiner added an additional reference from Haswell which also writes the update table to permanent storage when the number of entries in the update table exceeds a threshold number and again the threshold number is not disclosed to be a percentage of the size of the update table and hence is not dependent on the capacity of the update table. 





Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO Application/Control Number: 16/177,285 Page 7 Art Unit: 2138 MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571) 270-1737. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S.H/
Examiner, Art Unit 4192

/SHAWN X GU/
Primary Examiner, AU2138